Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
24th day of September, 2007 by and between Aerosonic Corporation, hereinafter
called “the Company,” and Charles L. Pope, hereinafter called “Employee,” and
provides as follows:

RECITALS

WHEREAS, the Company desires to hire Employee as Executive Vice President and
Chief Financial Officer and Employee desires to serve in such capacity, subject
to the terms provided herein; and

WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee’s employment by the Company as hereinafter set forth.

TERMS OF AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:

Section 1.      Employment .      Employee shall be employed as the Executive
Vice President and Chief Financial Officer of the Company. He shall perform such
services for the Company as may be assigned to Employee from time to time upon
the terms and conditions hereinafter set forth. The Employee shall report to the
Chief Executive Officer of the Company.

Section 2.      Term . This Agreement shall commence on September 24, 2007, (the
“Effective Date”), and Executive's employment shall be "at will" and may be
terminated by Executive or the Company in accordance with Section 9 of the
Agreement.

Section 3.      Exclusive Service. Employee shall devote his best efforts and
full time to rendering services on behalf of the Company in furtherance of its
best interests. Employee shall comply with all policies, standards and
regulations of the Company now or hereafter promulgated, and shall perform his
duties under this Agreement to the best of his abilities and in accordance with
standards of conduct applicable to a chief financial officer of a publicly
traded company.

Section 4.     Salary . (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $175,000.00, payable on such
terms and in a series of substantially equal installments according to the
Company’s normal payroll practices. The Board of Directors, in its discretion,
may adjust Employee’s base salary during the term of this Agreement.

(b)     The Company shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Company. The
Company shall also withhold and remit to the proper party any amounts agreed to
in writing by the Company and Employee for participation in any corporate
sponsored benefit plans for which a contribution is required.

(c)     Except as otherwise expressly set forth hereunder, no compensation shall
be paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment with the Company.

Section 5.      Corporate Benefit Plans. Employee shall be entitled to
participate in or become a participant in any fringe benefits and employee
benefit plans maintained by the Company for which he is or will become eligible
on such terms as the Board of Directors may, in its discretion, establish,
modify or otherwise change, consistent with the terms of any such employee
benefit plan.

Section 6.      Stock Incentive Plan.     Employee will be entitled to
participate in the Company’s Stock Incentive Plan, as the Board of Directors, in
its discretion, may decide and to the extent permitted under the terms of the
plan.

Section 7.      Bonuses . Employee may receive bonuses as the Board of
Directors, in its discretion, may decide to pay to Employee. Employee will be
eligible to earn a performance bonus of up to 25% of his annual base salary
based on his achieving certain performance goals and the performance of the
Company.

Section 8.      Expense Account. The Company shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the
Company’s business. Such expenses will include business meals, out-of-town
lodging and travel expenses, and membership dues and costs to attend meetings
and conventions of business-appropriate organizations and associations. Employee
agrees to timely submit records and receipts of reimbursable items and agrees
that the Company can adopt reasonable rules and policies regarding such
reimbursement. Each approved reimbursement shall be made no event later than
December 31 of the year following the year in which the expense was incurred.



--------------------------------------------------------------------------------

Section 9.      Termination . (a) Notwithstanding the cessation of Employee’s
employment, the parties shall be required to carry out any provisions of this
Agreement which contemplate performance by them subsequent to such termination.
In addition, no termination shall affect any liability or other obligation of
either party which shall have accrued prior to such termination, including, but
not limited to, any liability, loss or damage on account of breach. No
termination of employment shall terminate the obligation of the Company to make
payments of any vested benefits provided hereunder or pursuant to any employee
benefit plan maintained by the Company in which Employee participates at the
time of such termination or the obligations of Employee under Sections 10, 11
and 12.

(b)     Employee’s employment hereunder may be terminated by Employee upon
thirty (30) days written notice to the Company or at any time by mutual
agreement in writing.

(c)     This Agreement shall terminate upon the death of Employee; provided,
however, that in such event, in addition to the compensation, (including salary
and vested bonus, if any), accrued as of date of Employee’s death, the Company
shall pay to the estate of Employee the salary which otherwise would have been
payable to Employee from his date of death through then end of the month in
which his death occurs in substantially equal installments at the time such
payments would have been made in accordance with Sections 4(a) beginning with
the pay date of the first full payroll period beginning immediately following
the death of the Employee, subject to Section 24.

           (d)     The Company may terminate Employee’s employment other than
for “Cause,” as defined in Section 9(e), at any time upon written notice to
Employee, which termination shall be effective immediately.

            (e)     The Company shall have the right to terminate Employee’s
employment under this Agreement at any time for Cause, which termination shall
be effective immediately. Termination for “Cause” shall include termination for
Employee’s personal dishonesty, willful misconduct, breach of a fiduciary duty
involving personal profit, willful violation of any law, rule or regulation
(other than traffic violations or similar offenses), conviction of a felony or
of a misdemeanor involving moral turpitude, misappropriation of the Company’s
assets, or a material breach of any other provision of this Agreement. In the
event Employee’s employment under this Agreement is terminated for Cause,
Employee shall thereafter have no right to receive any compensation or other
benefits under this Agreement.

(f)     The Company may terminate Employee’s employment under this Agreement,
after having established the Employee’s disability, by giving to Employee
written notice of its intention to terminate his employment for disability and
his employment with the Company shall terminate effective on the 90th day after
receipt of such notice if within 90 days after such receipt Employee shall fail
to return to the full-time performance of the essential functions of his
position (and if Employee’s disability has been established pursuant to the
definition of “disability” set forth below). For purposes of this Agreement,
“disability” means either (i) disability which after the expiration of more than
13 consecutive weeks after its commencement is determined to be total and
permanent by a physician selected and paid for by the Company or its insurers,
and acceptable to Employee or his legal representative, which consent shall not
be unreasonably withheld or (ii) disability as defined in the policy of
disability insurance maintained by the Company for the benefit of Employee,
whichever shall be more favorable to Employee. Notwithstanding any other
provision of this Agreement, the Company shall comply with all requirements of
the Americans with Disabilities Act, 42 U.S.C. § 12101 et. seq . Upon
termination for disability, Employee in addition to the compensation (including
salary and vested bonus, if any) accrued as of date of this termination, will
also receive in substantially equal installments the salary that would otherwise
would have been payable to Employee through the end of the month in which such
termination occurs at the time such payments would have been made in accordance
with Sections 4(a) beginning with the pay date of the first full payroll period
beginning immediately following the effective date of Employee’s termination of
employment because of the Employee’s disability, subject to Section 24.

(g)     In addition to the compensation (including salary and vested bonus, if
any) accrued as of date of this termination, Employee is entitled to (i)
severance pay of three (3) months salary if Employee is terminated by the
Company within 12 months from the Effective Date, or (ii) severance pay of six
(6) months salary if Employee is terminated by the Company after Employee has
completed more than 12 months of employment with the Company from the Effective
Date. Employee is not entitled to any severance if the termination is due to
“Cause” as defined in Section 9(e). Payment of severance will be made in
substantially equal installments according to the Company’s normal payroll
practices as consistent with the payment of Employee compensation pursuant to
Sections 4(a).

Section 10.      Confidentiality/Nondisclosure . Employee covenants and agrees
that any and all information concerning the customers, businesses and services
of the Company of which he has knowledge or access as a result of his
association with the Company in any capacity, shall be deemed confidential in
nature and shall not, without the proper written consent of the Company, be
directly or indirectly used, disseminated, disclosed or published by Employee to
third parties other than in connection with the usual conduct of the business of
the Company. Such information shall expressly include, but shall not be limited
to, information concerning the Company’s trade secrets, business operations,
business records, customer lists or other customer information. Upon termination
of employment Employee shall deliver to the Company all originals and copies of
documents, forms, records or other information, in whatever form it may exist,
concerning the Company or its business, customers, products or services. In
construing this provision it is agreed that it shall be interpreted broadly so
as to provide the Company with the maximum protection. This Section 10 shall not
be applicable to any information which, through no misconduct or negligence of
Employee, has previously been disclosed to the public by anyone other than
Employee.



--------------------------------------------------------------------------------

Section 11.      Covenants Against Competition. Employee acknowledges that he
will obtain from the Company valuable information regarding the business of the
Company, and that the services to be rendered by Employee are of a special
character which have unique value to the Company, the loss of which will not be
readily calculable. Employee further acknowledges that the customers of the
Company are located throughout the world, and the market of the Company has no
defined geographic boundaries, so a business could be located anywhere in the
world, and certainly within the United States, and compete with the Company. In
view of the unique value to the Company of the services of Employee and in light
of the confidential information to be obtained by or disclosed to Employee as
hereinabove set forth, including access to the business plans and methods of
operation of the Company, and as a material inducement to the Company to employ
Employee, he covenants and agrees as follows:

(a)      Commencing with the date of this Agreement and continuing for a period
of 12 months after Employee ceases to be employed by the Company for any reason,
or 12 months from the date a court of competent jurisdiction enters a final
order enforcing the terms of this Section 11, whichever is later, Employee shall
not, directly or indirectly, own, operate, manage, control or participate in the
ownership, operation, management or control, or perform services of a nature
substantially similar to those performed or provided by Employee for the Company
during the last twelve months of his employment, to or for any person, firm, or
other entity engaged in the business of providing products or services which are
the same as, or substantially the same as, those provided by the Company at the
time Employee’s employment ceases, and which are competitive with the Company
(“the Business”). The restrictions set forth herein apply only to those persons,
firms, or other entities which are engaged in the Business within the
Continental United States. Nothing herein shall prohibit Employee from working
(i) for any person, firm or entity that is not in competition with the Company,
or (ii) in any employment position in which he could not cause the Company any
competitive harm.

 

(b)      Commencing with the date of this Agreement and continuing for a period
of 12 months after Employee’s employment ceases, or 12 months from the date a
court of competent jurisdiction enters a final order enforcing the terms of this
provision, whichever is later, Employee shall not, directly or indirectly, as a
principal, agent, employer, employee, partner, consultant, or in any other
capacity, solicit, divert from the Company or do business with any customer of
the Company, either in whole or in part, for the purpose of providing any
products or services which are the same as or substantially the same as, and
which are competitive with, the Company products and services sold at the time
Employee’s employment ceases. The phrase “customer” of the Company means any
person or entity (i) to whom Employee has, directly or indirectly, provided
services or products on behalf of the Company at any time during the 12 months
preceding the cessation of Employee’s employment; (ii) to whom Employee had,
directly or indirectly, either met, spoken or communicated with for the purpose
of offering the Company’s services or products during the 12 months preceding
the cessation of his employment; or (iii) any person or entity about whom
Employee acquired material information based on his employment with the Company
within 12 months of cessation thereof, and as to whom Employee has been informed
that the Company will be providing Company products or services.

 

(c)      Commencing with the date of this Agreement and continuing for a period
of 12 months after he ceases to be employed by the Company for any reason, or 12
months from the date a court of competent jurisdiction enters a final order
enforcing the terms of this Section 11, whichever is later, Employee shall not,
directly or indirectly, recruit, solicit for employment or employ any person who
was an employee of the Company at any time during the twelve (12) months
preceding the cessation of Employee’s employment.

Section 12.      Remedies . Employee agrees that a breach of any of the
covenants set forth in Sections 10 or 11 or their subparts would result in
irreparable injury and damage to the Company for which it would have no adequate
remedy at law; and Employee further agrees that in the event of such a breach,
the Company shall be entitled to an immediate injunction to prevent such
violations and to all costs and expenses incurred as a result of said breach,
including reasonable attorney’s fees, in addition to any other remedies, whether
at law or in equity, to which the Company may be entitled.

Section 13.      Reasonableness of Restrictions. Employee has carefully read and
considered the provisions of Sections 10 and 11 hereof and, having done so,
agrees that the restrictions set forth in such Sections (including but not
limited to, the time period of the restrictions, the geographic restrictions and
the restrictions on the scope of activity set forth in Section 11 hereof) are
fair and reasonable and are reasonably required for the protection for the
interests of the Company, its officers, directors, and other employees.

Section 14.      Governing Law. This Employment Agreement shall be subject to
and construed in accordance with the laws of the State of Florida, without
giving effect to its principles of conflict of laws.

Section 15.      Venue and Attorney’s Fees. Employee agrees that, at the option
of the Company, any action brought to enforce or to test the enforceability of
any provision of this Agreement, may be brought in either the United States
District Court for the Middle District of Florida or the Circuit Court of
Pinellas County, Florida. In the event any action is brought to enforce or to
test the enforceability of this Agreement, the Company may recover from Employee
all costs and expenses incurred as a result, including reasonable attorney’s
fees, addition to any other remedies to which the Company may be entitled.



--------------------------------------------------------------------------------

Section 16.      Continued Validity. In the event that any of the provisions of
Sections 10 or 11 (or their subparts) hereof shall be held to be invalid or
unenforceable, the remaining provisions shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provisions of Section 11 relating to
geographic scope, time period and/or restricted activity shall be declared by a
court of competent jurisdiction to exceed the maximum time period or
restrictions on activities such court deems reasonable and enforceable, the
parties agree that said geographic scope, time period, and/or other restrictions
may be modified by the court in a manner which such court deems reasonable and
enforceable.

Section 17.     Assignability . This Agreement shall be binding upon and inure
to the benefit of the Company, and may be assigned by the Company to any person
or firm who may succeed to the majority of the assets of the Company. This
Agreement shall not be assignable by the Employee.

Section 18.      Notices . Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Company to its registered agent or in the case of Employee to his last known
address.

Section 19.      Entire Agreement.

(a)     This Employment Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes any and all
other agreements, either oral or in writing, among the parties hereto with
respect to the subject matter hereof.

(b)     This Employment Agreement may be executed in one or more counterparts,
each of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.

Section 20.      Amendment and Waiver. This Employment Agreement may not be
amended except by an instrument in writing signed by or on behalf of each of the
parties hereto. No waiver of any provision of this Employment Agreement shall be
valid unless in writing and signed by the person or party to be charged.

Section 21.      Case and Gender. Wherever required by the context of this
Employment Agreement, the singular or plural case and the masculine, feminine
and neuter genders shall be interchangeable.

Section 22.     Captions . The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

Section 23.     Section 409A. This Agreement is intended to comply with the
applicable requirements of Section 409A of the Internal Revenue Code and shall
be construed and interpreted in accordance therewith. Notwithstanding the
preceding, the Company shall not be liable to the Employee or any other person
if the Internal Revenue Service or any court or other authority having
jurisdiction over such matter determines for any reason that any payments under
this Agreement are subject to taxes, penalties or interest as a result of
failing to comply with Section 409A of the Code.

Section 24.     Delay of Payment. Notwithstanding any other provision of this
Agreement, if the Employee is a “specified employee” within the meaning of
Section 409A of the Code, to the extent necessary to comply with Section 409A of
the Code, no payments (which are not otherwise exempt) may be made hereunder
before the date which is six months after the Employee’s separation from service
or, if earlier, his death. Any amounts which would have otherwise been required
to be paid during such six months or, if earlier, until Employee’s death, shall
be paid to Employee in one lump sum cash payment as soon as administratively
practical after the date which is six months after the Employee’s separation
from service or, if earlier, after the Employee’s death. Any other payments
scheduled to be made under this Agreement shall be made and provided at the
times otherwise designated in this Agreement disregarding the delay of payment
for the payments described in this Section 24. Additionally, notwithstanding any
other provision of this Agreement, Employee will only be entitled to receive
payment on termination of his employment when the termination of employment
qualifies as a “separation from service” within the meaning of Section 409A of
the Code.

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has hereunto set his hand and
seal on the day and year first above written.

AEROSONIC CORPORATION


By:  /s/ David L. Baldini


Title: Chairman of the Board
President and Chief Executive Officer

EMPLOYEE

 

/s/ Charles L. Pope
Charles L. Pope